Citation Nr: 0607414	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a bilateral lower 
extremity disability, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In 
January 2006, the veteran and his wife testified before the 
undersigned at a Travel Board hearing conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

Review of the record indicates that a physician in October 
2002 indicated that the veteran had neurological 
complications resulting from his service-connected diabetes 
mellitus.  However, subsequent VA examination conducted in 
February 2003, and a Doppler study performed in March 2003, 
found no evidence of either neurological or vascular 
residuals caused by the diabetes.  The Board finds that 
another examination is needed in order to resolve this 
conflict in the medical evidence.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate vascular and neurological 
examination in order to determine whether he 
suffers from any circulatory and/or 
neurological disorder of the lower 
extremities.

a.  If any such disorder is identified, 
the examiner(s) must render an opinion as 
to whether whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or less than likely (i.e., a 
probability of less than 50 percent) that 
any such disorder is causally or 
etiologically related to the service-
connected diabetes mellitus.

b.  A complete rationale for any opinions 
expressed must be provided.  The claims 
folder must be provided to the examiner(s) 
for review in conjunction with any 
examination. 

2.  The veteran is hereby advised of the 
importance of reporting to the examinations, 
and of the consequences of failing to so 
report.  See 38 C.F.R. § 3.655 (2005).

3.  Once the above-requested development has 
been completed, the claim for service 
connection for a bilateral lower extremity 
disorder as secondary to the service-
connected diabetes mellitus should be 
readjudicated.  If the claim remains denied, 
the veteran and his representative must be 
sent an appropriate supplemental statement 
of the case (SSOC) and given an opportunity 
to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

